        Case 1:20-cr-00010-JAJ-CFB Document 54 Filed 07/17/20 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF IOWA


UNITED STATES OF AMERICA,                     )      Criminal No. 1:20-cr-010
                                              )
                v.                            )      GOVERNMENT’S
                                              )      EXHIBIT LIST
ANGELA DEE GARGES,                            )
                                              )
                Defendant.                    )


        COMES NOW the United States of America, by its attorney for the Southern District of

Iowa, and submits the following list of exhibits, which may be introduced during the suppression

hearing. This list may not include exhibits, which may be introduced, depending in part upon

issues, which may arise during the hearing, and the government reserves its right to offer exhibits

not on this list as necessary.

             Exhibit No.                               Foundation
                                  Description           Witness   S O        A
                     1       CBDP Child Abuse SOP
                     2       Photo of Motel Room
                     2a      Photo of Entryway
                     2b      Photo of Bathroom
                     3       State Search Warrant


                                                         Respectfully submitted,

                                                         Marc Krickbaum
                                                         United States Attorney

                                                    By: _/s/ Shelly Sudmann __
                                                        Shelly Sudmann
                                                        Assistant United States Attorney
                                                        8 South 6th Street, Suite 348
                                                        Council Bluffs, Iowa 51501
                                                        Tele: (712) 256-5009
                                                        Fax: (712) 256-5112
                                                        Email: shelly.sudmann@usdoj.gov
        Case 1:20-cr-00010-JAJ-CFB Document 54 Filed 07/17/20 Page 2 of 2



CERTIFICATE OF SERVICE

I hereby certify that on July 17, 2020, I
electronically filed the foregoing with the
Clerk of Court using the CM ECF system. I hereby
certify that a copy of this document was served
on the parties or attorneys of record by:

    U.S. Mail        Fax       Hand Delivery

 X ECF/Electronic filing      Other means

UNITED STATES ATTORNEY

By: S/PAC
    Paralegal Specialist
